UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4295

THOMAS PAUL JORDAN, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CR-94-618)

Submitted: January 29, 1999

Decided: May 7, 1999

Before WIDENER and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Hardy Price, III, LAW OFFICES OF JAMES H. PRICE III,
P.A., Greenville, South Carolina, for Appellant. William Corley
Lucius, Assistant United States Attorney, Greenville, South Carolina,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Thomas Paul Jordan appeals from the district court's order reduc-
ing his sentence pursuant to Fed. R. Crim. P. 35(b). In 1995, Jordan
pleaded guilty to kidnapping, in violation of 18 U.S.C.A. § 1201
(West 1984 & Supp. 1996), and to using and carrying a firearm dur-
ing a crime of violence, in violation of 18 U.S.C.A.§ 924(c) (West
Supp. 1998). Jordan was sentenced to 180 months' imprisonment,
five years' supervised release, $2769 restitution, and a $100 special
assessment. Jordan's sentence was affirmed on direct appeal. See
United States v. Jordan, No. 96-4133 (4th Cir. Nov. 5, 1996) (unpub-
lished). In October 1997, the Government moved for a reduction in
sentence under Fed. R. Crim. P. 35(b). The district court reduced Jor-
dan's sentence to 135 months' imprisonment. Jordan timely noted an
appeal. Finding no error, we affirm.

Counsel for Appellant has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), addressing whether the district court
abused its discretion in failing to sentence Jordan in conformity with
a similarly situated codefendant who received a drastic sentence
reduction. Counsel concedes, however, that there are no meritorious
issues for appeal. Jordan was informed of his right to file a pro se sup-
plemental brief and filed a brief raising several issues.

The sentencing court need not consider the sentence of a codefen-
dant when imposing sentence. See United States v. Foutz, 865 F.2d
617, 621 (4th Cir. 1989); United States v. Truelove, 482 F.2d 1361,
1361-62 (4th Cir. 1973). To the extent that Jordan challenges the dis-
trict court's refusal to depart downward based on his codefendant's
sentence, disparity of sentences among codefendants is not a ground
for downward departure absent prosecutorial misconduct, which is
not alleged here. See United States v. Fonville , 5 F.3d 781, 783-84
(4th Cir. 1993). We find, therefore, that the district court did not err
in imposing Jordan's sentence.

                     2
With regard to the issues raised in Jordan's supplemental brief
challenging the underlying conviction and sentence, we decline to
review all but one of his claims. Jordan contends that the transcript
of the hearing on the Rule 35 motion for reduction of sentence was
altered. We find that Jordan's contention is meritless and belied by
the record.

In accordance with the requirements of Anders , we have reviewed
the record for potential error and have found none. Therefore, we
affirm Jordan's sentence. We deny Jordan's pro se motions styled as
"Appellant's Application for Consideration to Vacate or Modify
Clerk's Actions," "Appellant's Proper Suggestion to Supplement the
Record Pursuant to Federal Rules Appellate Procedure 10(c)," "Ap-
pellant's Motion to Allow Affidavit into Evidence as`Original Paper'
Pursuant to Rule 10 Federal Rules Appellate Procedure," "Appellant's
Proper Suggestion of Error Complained of in Motions be Included in
Scope of Review on Appeal," "Appellant's Motion for Suspension of
Rules Pursuant to Federal Rules Appellate Procedure 2," "Appellant's
Proper Suggestion to Supplement the Record for Review," "Appel-
lant's Motion for Grand Jury Minutes, all FBI 302 Investigation
Reports and Polygraph Results to Accompany Records on Appeal,"
"Appellant's Motion for Review of the District Court's Determination
to Allow Affidavit into Evidence and Allow Rule of Lenity," and Jor-
dan's motion to disqualify the district court judge.

This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid in the decisional process.

AFFIRMED

                    3